(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  COUNTY OF LOS ANGELES, CALIFORNIA, ET AL. v. 

                MENDEZ ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

      No. 16–369.      Argued March 22, 2017—Decided May 30, 2017
The Los Angeles County Sheriff’s Department received word from a
  confidential informant that a potentially armed and dangerous parol-
  ee-at-large had been seen at a certain residence. While other officers
  searched the main house, Deputies Conley and Pederson searched
  the back of the property where, unbeknownst to the deputies, re-
  spondents Mendez and Garcia were napping inside a shack where
  they lived. Without a search warrant and without announcing their
  presence, the deputies opened the door of the shack. Mendez rose
  from the bed, holding a BB gun that he used to kill pests. Deputy
  Conley yelled, “Gun!” and the deputies immediately opened fire,
  shooting Mendez and Garcia multiple times. Officers did not find the
  parolee in the shack or elsewhere on the property.
     Mendez and Garcia sued Deputies Conley and Pederson and the
  County under 42 U.S. C. §1983, pressing three Fourth Amendment
  claims: a warrantless entry claim, a knock-and-announce claim, and
  an excessive force claim. On the first two claims, the District Court
  awarded Mendez and Garcia nominal damages. On the excessive
  force claim, the court found that the deputies’ use of force was rea-
  sonable under Graham v. Connor, 490 U.S. 386, but held them liable
  nonetheless under the Ninth Circuit’s provocation rule, which makes
  an officer’s otherwise reasonable use of force unreasonable if (1) the
  officer “intentionally or recklessly provokes a violent confrontation”
  and (2) “the provocation is an independent Fourth Amendment viola-
  tion,” Billington v. Smith, 292 F.3d 1177, 1189. On appeal, the
  Ninth Circuit held that the officers were entitled to qualified immun-
  ity on the knock-and-announce claim and that the warrantless entry
  violated clearly established law. It also affirmed the District Court’s
2               COUNTY OF LOS ANGELES v. MENDEZ

                                  Syllabus

    application of the provocation rule, and held, in the alternative, that
    basic notions of proximate cause would support liability even without
    the provocation rule.
Held: The Fourth Amendment provides no basis for the Ninth Circuit’s
 “provocation rule.” Pp. 5–10.
    (a) The provocation rule is incompatible with this Court’s excessive
 force jurisprudence, which sets forth a settled and exclusive frame-
 work for analyzing whether the force used in making a seizure com-
 plies with the Fourth Amendment. See Graham, supra, at 395. The
 operative question in such cases is “whether the totality of the cir-
 cumstances justifie[s] a particular sort of search or seizure.” Tennes-
 see v. Garner, 471 U.S. 1, 8–9. When an officer carries out a seizure
 that is reasonable, taking into account all relevant circumstances,
 there is no valid excessive force claim. The provocation rule, howev-
 er, instructs courts to look back in time to see if a different Fourth
 Amendment violation was somehow tied to the eventual use of force,
 an approach that mistakenly conflates distinct Fourth Amendment
 claims. The proper framework is set out in Graham. To the extent
 that a plaintiff has other Fourth Amendment claims, they should be
 analyzed separately.
    The Ninth Circuit attempts to cabin the provocation rule by defin-
 ing a two-prong test: First, the separate constitutional violation must
 “creat[e] a situation which led to” the use of force; and second, the
 separate constitutional violation must be committed recklessly or in-
 tentionally. 815 F.3d 1178, 1193. Neither limitation, however,
 solves the fundamental problem: namely, that the provocation rule is
 an unwarranted and illogical expansion of Graham. In addition, each
 limitation creates problems of its own. First, the rule relies on a
 vague causal standard. Second, while the reasonableness of a search
 or seizure is almost always based on objective factors, the provocation
 rule looks to the subjective intent of the officers who carried out the
 seizure.
    There is no need to distort the excessive force inquiry in this way in
 order to hold law enforcement officers liable for the foreseeable con-
 sequences of all their constitutional torts. Plaintiffs can, subject to
 qualified immunity, generally recover damages that are proximately
 caused by any Fourth Amendment violation. See, e.g., Heck v.
 Humphrey, 512 U.S. 477, 483. Here, if respondents cannot recover
 on their excessive force claim, that will not foreclose recovery for in-
 juries proximately caused by the warrantless entry. Pp. 5–10.
    (b) The Ninth Circuit’s proximate-cause holding is similarly taint-
 ed. Its analysis appears to focus solely on the risks foreseeably asso-
 ciated with the failure to knock and announce—the claim on which
 the court concluded that the deputies had qualified immunity—
                     Cite as: 581 U. S. ____ (2017)                   3

                               Syllabus

  rather than the warrantless entry. On remand, the court should re-
  visit the question whether proximate cause permits respondents to
  recover damages for their injuries based on the deputies’ failure to
  secure a warrant at the outset. Pp. 10–11.
815 F.3d 1178, vacated and remanded.

  ALITO, J., delivered the opinion of the Court, in which all other Mem-
bers joined, except GORSUCH, J., who took no part in the consideration
or decision of the case.
                       Cite as: 581 U. S. ____ (2017)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 16–369
                                  _________________


  COUNTY OF LOS ANGELES, CALIFORNIA, ET AL., 

     PETITIONERS v. ANGEL MENDEZ, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                [May 30, 2017]


  JUSTICE ALITO delivered the opinion of the Court.
  If law enforcement officers make a “seizure” of a person
using force that is judged to be reasonable based on a
consideration of the circumstances relevant to that deter-
mination, may the officers nevertheless be held liable for
injuries caused by the seizure on the ground that they
committed a separate Fourth Amendment violation that
contributed to their need to use force? The Ninth Circuit
has adopted a “provocation rule” that imposes liability in
such a situation.
  We hold that the Fourth Amendment provides no basis
for such a rule. A different Fourth Amendment violation
cannot transform a later, reasonable use of force into an
unreasonable seizure.
                            I

                            A

  In October 2010, deputies from the Los Angeles County
Sheriff ’s Department were searching for a parolee-at-large
named Ronnie O’Dell. A felony arrest warrant had been
issued for O’Dell, who was believed to be armed and dan-
gerous and had previously evaded capture. Findings of
2           COUNTY OF LOS ANGELES v. MENDEZ

                     Opinion of the Court

Fact and Conclusions of Law, No. 2:11–cv–04771 (CD
Cal.), App. to Pet. for Cert. 56a, 64a. Deputies Christo-
pher Conley and Jennifer Pederson were assigned to assist
the task force searching for O’Dell. Id., at 57a–58a. The
task force received word from a confidential informant
that O’Dell had been seen on a bicycle at a home in Lan-
caster, California, owned by Paula Hughes, and the offic-
ers then mapped out a plan for apprehending O’Dell. Id.,
at 58a. Some officers would approach the front door of the
Hughes residence, while Deputies Conley and Pederson
would search the rear of the property and cover the back
door of the residence. Id., at 59a. During this briefing, it
was announced that a man named Angel Mendez lived in
the backyard of the Hughes home with a pregnant woman
named Jennifer Garcia (now Mrs. Jennifer Mendez). Ibid.
Deputy Pederson heard this announcement, but at trial
Deputy Conley testified that he did not remember it. Ibid.
  When the officers reached the Hughes residence around
midday, three of them knocked on the front door while
Deputies Conley and Pederson went to the back of the
property. Id., at 63a. At the front door, Hughes asked if
the officers had a warrant. Ibid. A sergeant responded
that they did not but were searching for O’Dell and had a
warrant for his arrest. Ibid. One of the officers heard
what he thought were sounds of someone running inside
the house. Id., at 64a. As the officers prepared to open
the door by force, Hughes opened the door and informed
them that O’Dell was not in the house. Ibid. She was
placed under arrest, and the house was searched, but
O’Dell was not found. Ibid.
  Meanwhile, Deputies Conley and Pederson, with guns
drawn, searched the rear of the residence, which was
cluttered with debris and abandoned automobiles. Id., at
60a, 65a. The property included three metal storage sheds
and a one-room shack made of wood and plywood. Id., at
60a. Mendez had built the shack, and he and Garcia had
                 Cite as: 581 U. S. ____ (2017)           3

                     Opinion of the Court

lived inside for about 10 months. Id., at 61a. The shack
had a single doorway covered by a blue blanket. Ibid.
Amid the debris on the ground, an electrical cord ran into
the shack, and an air conditioner was mounted on the
side. Id., at 62a. A gym storage locker and clothes and
other possessions were nearby. Id., at 61a. Mendez kept a
BB rifle in the shack for use on rats and other pests. Id.,
at 62a. The BB gun “closely resembled a small caliber
rifle.” Ibid.
   Deputies Conley and Pederson first checked the three
metal sheds and found no one inside. Id., at 65a. They
then approached the door of the shack. Id., at 66a. Unbe-
knownst to the officers, Mendez and Garcia were in the
shack and were napping on a futon. Id., at 67a. The
deputies did not have a search warrant and did not knock
and announce their presence. Id., at 66a. When Deputy
Conley opened the wooden door and pulled back the blan-
ket, Mendez thought it was Ms. Hughes and rose from the
bed, picking up the BB gun so he could stand up and place
it on the floor. Id., at 68a. As a result, when the deputies
entered, he was holding the BB gun, and it was “point[ing]
somewhat south towards Deputy Conley.” Id., at 69a.
Deputy Conley yelled, “Gun!” and the deputies immediately
opened fire, discharging a total of 15 rounds. Id., at 69a–
70a. Mendez and Garcia “were shot multiple times and
suffered severe injuries,” and Mendez’s right leg was later
amputated below the knee. Id., at 70a. O’Dell was not in
the shack or anywhere on the property. Ibid.
                           B
  Mendez and his wife (respondents here) filed suit under
Rev. Stat. §1976, 42 U.S. C. §1983, against petitioners,
the County of Los Angeles and Deputies Conley and Ped-
erson. As relevant here, they pressed three Fourth
Amendment claims. First, they claimed that the deputies
executed an unreasonable search by entering the shack
4           COUNTY OF LOS ANGELES v. MENDEZ

                     Opinion of the Court

without a warrant (the “warrantless entry claim”); second,
they asserted that the deputies performed an unreason-
able search because they failed to announce their presence
before entering the shack (the “knock-and-announce
claim”); and third, they claimed that the deputies effected
an unreasonable seizure by deploying excessive force in
opening fire after entering the shack (the “excessive force
claim”).
  After a bench trial, the District Court ruled largely in
favor of respondents. App. to Pet. for Cert. 135a–136a.
The court found Deputy Conley liable on the warrantless
entry claim, and the court also found both deputies liable
on the knock-and-announce claim. But the court awarded
nominal damages for these violations because “the act of
pointing the BB gun” was a superseding cause “as far as
damage [from the shooting was] concerned.” App. 238.
  The District Court then addressed respondents’ exces-
sive force claim. App. to Pet. for Cert. 105a–127a. The
court began by evaluating whether the deputies used
excessive force under Graham v. Connor, 490 U.S. 386
(1989). The court held that, under Graham, the deputies’
use of force was reasonable “given their belief that a man
was holding a firearm rifle threatening their lives.” App.
to Pet. for Cert. 108a. But the court did not end its exces-
sive force analysis at this point. Instead, the court turned
to the Ninth Circuit’s provocation rule, which holds that
“an officer’s otherwise reasonable (and lawful) defensive
use of force is unreasonable as a matter of law, if (1) the
officer intentionally or recklessly provoked a violent re-
sponse, and (2) that provocation is an independent consti-
tutional violation.” Id., at 111a. Based on this rule, the
District Court held the deputies liable for excessive force
and awarded respondents around $4 million in damages.
Id., at 135a–136a.
  The Court of Appeals affirmed in part and reversed in
part. 815 F.3d 1178 (CA9 2016). Contrary to the District
                 Cite as: 581 U. S. ____ (2017)           5

                     Opinion of the Court

Court, the Court of Appeals held that the officers were
entitled to qualified immunity on the knock-and-announce
claim. Id., at 1191–1193. But the court concluded that
the warrantless entry of the shack violated clearly estab-
lished law and was attributable to both deputies. Id., at
1191, 1195. Finally, and most important for present
purposes, the court affirmed the application of the provo-
cation rule. The Court of Appeals did not disagree with
the conclusion that the shooting was reasonable under
Graham; instead, like the District Court, the Court of
Appeals applied the provocation rule and held the depu-
ties liable for the use of force on the theory that they had
intentionally and recklessly brought about the shooting by
entering the shack without a warrant in violation of clearly
established law. 815 F.3d, at 1193.
   The Court of Appeals also adopted an alternative ra-
tionale for its judgment. It held that “basic notions of
proximate cause” would support liability even without the
provocation rule because it was “reasonably foreseeable”
that the officers would meet an armed homeowner when
they “barged into the shack unannounced.” Id., at 1194–
1195.
   We granted certiorari. 580 U. S. ___ (2016).
                             II
  The Ninth Circuit’s provocation rule permits an exces-
sive force claim under the Fourth Amendment “where an
officer intentionally or recklessly provokes a violent con-
frontation, if the provocation is an independent Fourth
Amendment violation.” Billington v. Smith, 292 F.3d
1177, 1189 (CA9 2002). The rule comes into play after a
forceful seizure has been judged to be reasonable under
Graham. Once a court has made that determination, the
rule instructs the court to ask whether the law enforce-
ment officer violated the Fourth Amendment in some
other way in the course of events leading up to the seizure.
6           COUNTY OF LOS ANGELES v. MENDEZ

                     Opinion of the Court

If so, that separate Fourth Amendment violation may
“render the officer’s otherwise reasonable defensive use of
force unreasonable as a matter of law.” Id., at 1190–1191.
   The provocation rule, which has been “sharply ques-
tioned” outside the Ninth Circuit, City and County of San
Francisco v. Sheehan, 575 U. S. ___, ___, n. 4 (2015) (slip
op., at 14, n. 4), is incompatible with our excessive force
jurisprudence. The rule’s fundamental flaw is that it uses
another constitutional violation to manufacture an exces-
sive force claim where one would not otherwise exist.
   The Fourth Amendment prohibits “unreasonable
searches and seizures.” “[R]easonableness is always the
touchstone of Fourth Amendment analysis,” Birchfield v.
North Dakota, 579 U. S. ___, ___ (2016) (slip op., at 37),
and reasonableness is generally assessed by carefully
weighing “the nature and quality of the intrusion on the
individual’s Fourth Amendment interests against the
importance of the governmental interests alleged to justify
the intrusion.” Tennessee v. Garner, 471 U.S. 1, 8 (1985)
(internal quotation marks omitted).
   Our case law sets forth a settled and exclusive frame-
work for analyzing whether the force used in making a
seizure complies with the Fourth Amendment. See Gra-
ham, 490 U.S., at 395. As in other areas of our Fourth
Amendment jurisprudence, “[d]etermining whether the
force used to effect a particular seizure is ‘reasonable’ ”
requires balancing of the individual’s Fourth Amendment
interests against the relevant government interests. Id.,
at 396. The operative question in excessive force cases is
“whether the totality of the circumstances justifie[s] a
particular sort of search or seizure.” Garner, supra, at 8–9.
   The reasonableness of the use of force is evaluated
under an “objective” inquiry that pays “careful attention to
the facts and circumstances of each particular case.”
Graham, supra, at 396. And “[t]he ‘reasonableness’ of a
particular use of force must be judged from the perspective
                  Cite as: 581 U. S. ____ (2017)            7

                      Opinion of the Court

of a reasonable officer on the scene, rather than with the
20/20 vision of hindsight.” Ibid. “Excessive force claims
. . . are evaluated for objective reasonableness based upon
the information the officers had when the conduct oc-
curred.” Saucier v. Katz, 533 U.S. 194, 207 (2001). That
inquiry is dispositive: When an officer carries out a seizure
that is reasonable, taking into account all relevant cir-
cumstances, there is no valid excessive force claim.
    The basic problem with the provocation rule is that it
fails to stop there. Instead, the rule provides a novel and
unsupported path to liability in cases in which the use of
force was reasonable. Specifically, it instructs courts to
look back in time to see if there was a different Fourth
Amendment violation that is somehow tied to the eventual
use of force. That distinct violation, rather than the force-
ful seizure itself, may then serve as the foundation of the
plaintiff ’s excessive force claim. Billington, supra, at 1190
(“The basis of liability for the subsequent use of force is
the initial constitutional violation . . . ”).
    This approach mistakenly conflates distinct Fourth
Amendment claims. Contrary to this approach, the objec-
tive reasonableness analysis must be conducted separately
for each search or seizure that is alleged to be unconstitu-
tional. An excessive force claim is a claim that a law
enforcement officer carried out an unreasonable seizure
through a use of force that was not justified under the
relevant circumstances. It is not a claim that an officer
used reasonable force after committing a distinct Fourth
Amendment violation such as an unreasonable entry.
    By conflating excessive force claims with other Fourth
Amendment claims, the provocation rule permits excessive
force claims that cannot succeed on their own terms. That
is precisely how the rule operated in this case. The Dis-
trict Court found (and the Ninth Circuit did not dispute)
that the use of force by the deputies was reasonable under
Graham. However, respondents were still able to recover
8             COUNTY OF LOS ANGELES v. MENDEZ

                          Opinion of the Court

damages because the deputies committed a separate
constitutional violation (the warrantless entry into the
shack) that in some sense set the table for the use of force.
That is wrong. The framework for analyzing excessive
force claims is set out in Graham. If there is no excessive
force claim under Graham, there is no excessive force
claim at all. To the extent that a plaintiff has other
Fourth Amendment claims, they should be analyzed
separately.*
  The Ninth Circuit’s efforts to cabin the provocation rule
only undermine it further. The Ninth Circuit appears to
recognize that it would be going entirely too far to suggest
that any Fourth Amendment violation that is connected to
a reasonable use of force should create a valid excessive
force claim. See, e.g., Beier v. Lewiston, 354 F.3d 1058,
1064 (CA9 2004) (“Because the excessive force and false
arrest factual inquiries are distinct, establishing a lack of
probable cause to make an arrest does not establish an
excessive force claim, and vice-versa”). Instead, that court
has endeavored to limit the rule to only those distinct
Fourth Amendment violations that in some sense “pro-
voked” the need to use force. The concept of provocation,
——————
  * Respondents do not attempt to defend the provocation rule. In-
stead, they argue that the judgment below should be affirmed under
Graham itself. Graham commands that an officer’s use of force be
assessed for reasonableness under the “totality of the circumstances.”
490 U.S., at 396 (internal quotation marks omitted). On respondents’
view, that means taking into account unreasonable police conduct prior
to the use of force that foreseeably created the need to use it. Brief for
Respondents 42–43. We did not grant certiorari on that question, and
the decision below did not address it. Accordingly, we decline to ad-
dress it here. See, e.g., McLane Co. v. EEOC, ante, at 11 (“[W]e are a
court of review, not of first view” (internal quotation marks omitted)).
All we hold today is that once a use of force is deemed reasonable under
Graham, it may not be found unreasonable by reference to some sepa-
rate constitutional violation. Any argument regarding the District
Court’s application of Graham in this case should be addressed to the
Ninth Circuit on remand.
                 Cite as: 581 U. S. ____ (2017)           9

                     Opinion of the Court

in turn, has been defined using a two-prong test. First,
the separate constitutional violation must “creat[e] a
situation which led to” the use of force; second, the sepa-
rate constitutional violation must be committed recklessly
or intentionally. 815 F.3d, at 1193 (internal quotation
marks omitted).
   Neither of these limitations solves the fundamental
problem of the provocation rule: namely, that it is an
unwarranted and illogical expansion of Graham. But in
addition, each of the limitations creates problems of its
own. First, the rule includes a vague causal standard. It
applies when a prior constitutional violation “created a
situation which led to” the use of force. The rule does not
incorporate the familiar proximate cause standard. In-
deed, it is not clear what causal standard is being applied.
Second, while the reasonableness of a search or seizure is
almost always based on objective factors, see Whren v.
United States, 517 U.S. 806, 814 (1996), the provocation
rule looks to the subjective intent of the officers who car-
ried out the seizure. As noted, under the Ninth Circuit’s
rule, a prior Fourth Amendment violation may be held to
have provoked a later, reasonable use of force only if the
prior violation was intentional or reckless.
   The provocation rule may be motivated by the notion
that it is important to hold law enforcement officers liable
for the foreseeable consequences of all of their constitu-
tional torts. See Billington, 292 F.3d, at 1190 (“[I]f an
officer’s provocative actions are objectively unreasonable
under the Fourth Amendment, . . . liability is established,
and the question becomes . . . what harms the constitu-
tional violation proximately caused”). However, there is
no need to distort the excessive force inquiry in order to
accomplish this objective. To the contrary, both parties
accept the principle that plaintiffs can—subject to quali-
fied immunity—generally recover damages that are prox-
imately caused by any Fourth Amendment violation. See,
10          COUNTY OF LOS ANGELES v. MENDEZ

                      Opinion of the Court

e.g., Heck v. Humphrey, 512 U.S. 477, 483 (1994) (§1983
“creates a species of tort liability” informed by tort princi-
ples regarding “damages and the prerequisites for their
recovery” (internal quotation marks omitted)); Memphis
Community School Dist. v. Stachura, 477 U.S. 299, 306
(1986) (“[W]hen §1983 plaintiffs seek damages for viola-
tions of constitutional rights, the level of damages is ordi-
narily determined according to principles derived from the
common law of torts”). Thus, there is no need to dress up
every Fourth Amendment claim as an excessive force
claim. For example, if the plaintiffs in this case cannot
recover on their excessive force claim, that will not fore-
close recovery for injuries proximately caused by the war-
rantless entry. The harm proximately caused by these
two torts may overlap, but the two claims should not be
confused.
                             III
  The Court of Appeals also held that “even without rely-
ing on [the] provocation theory, the deputies are liable for
the shooting under basic notions of proximate cause.” 815
F.3d, at 1194. In other words, the court apparently con-
cluded that the shooting was proximately caused by the
deputies’ warrantless entry of the shack. Proper analysis
of this proximate cause question required consideration of
the “foreseeability or the scope of the risk created by the
predicate conduct,” and required the court to conclude that
there was “some direct relation between the injury asserted
and the injurious conduct alleged.” Paroline v. United
States, 572 U. S. ___, ___ (2014) (slip op., at 7) (internal
quotation marks omitted).
  Unfortunately, the Court of Appeals’ proximate cause
analysis appears to have been tainted by the same errors
that cause us to reject the provocation rule. The court
reasoned that when officers make a “startling entry” by
“barg[ing] into” a home “unannounced,” it is reasonably
                 Cite as: 581 U. S. ____ (2017)           11

                     Opinion of the Court

foreseeable that violence may result. 815 F.3d, at 1194–
1195 (internal quotation marks omitted). But this ap-
pears to focus solely on the risks foreseeably associated
with the failure to knock and announce, which could not
serve as the basis for liability since the Court of Appeals
concluded that the officers had qualified immunity on that
claim. By contrast, the Court of Appeals did not identify
the foreseeable risks associated with the relevant constitu-
tional violation (the warrantless entry); nor did it explain
how, on these facts, respondents’ injuries were proximately
caused by the warrantless entry. In other words, the
Court of Appeals’ proximate cause analysis, like the provo-
cation rule, conflated distinct Fourth Amendment claims
and required only a murky causal link between the war-
rantless entry and the injuries attributed to it. On re-
mand, the court should revisit the question whether prox-
imate cause permits respondents to recover damages for
their shooting injuries based on the deputies’ failure to
secure a warrant at the outset. See Bank of America Corp.
v. Miami, ante, at 12 (declining to “draw the precise
boundaries of proximate cause” in the first instance). The
arguments made on this point by the parties and by the
United States as amicus provide a useful starting point for
this inquiry. See Brief for Petitioners 42–56; Brief for
Respondents 20–31, 51–59; Reply Brief 17–24; Brief for
United States as Amicus Curiae 26–32.
                        *     *    *
   For these reasons, the judgment of the Court of Appeals
is vacated, and the case is remanded for further proceed-
ings consistent with this opinion.
                                           It is so ordered.

  JUSTICE GORSUCH took no part in the consideration or
decision of this case.